                                                                                 Case 3:20-cv-07979-WHA Document 8 Filed 02/09/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   PAUL LENABURG,                                         No. C 20-7979 WHA (PR)
                                                                         10                  Petitioner,                             ORDER OF DISMISSAL
                                                                         11     v.
United States District Court
                               For the Northern District of California




                                                                         12   MARCUS POLLARD,
                                                                         13                  Respondent.
                                                                                                                     /
                                                                         14
                                                                         15           Petitioner, a California prisoner proceeding pro se, sent a letter to Judge Tigar inquiring
                                                                         16   about the possibility of release from custody. The clerk construed the letter as an attempt to
                                                                         17   seek federal habeas relief, opened this case as a petition for a writ of habeas corpus, and
                                                                         18   informed petitioner that in order to proceed with the case he must file a form petition.
                                                                         19   Petitioner has filed a motion to withdraw in which he explains that he does not wish to proceed
                                                                         20   with a habeas action because he has not fully exhausted his state court remedies and has not
                                                                         21   prepared his federal claims. Good cause appearing, petitioner’s motion to withdraw his petition
                                                                         22   is GRANTED, and the case is DISMISSED without prejudice as having been opened in error. No
                                                                         23   fee is due.
                                                                         24           The clerk shall enter judgment and close the file.
                                                                         25           IT IS SO ORDERED.
                                                                         26
                                                                              Dated: February      9   , 2021.
                                                                         27                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         28
